Exhibit 99.1 Enova International Appoints New Chief Financial Officer Seasoned Financial Services Executive Steve Cunningham Joins Enova CHICAGO (June 20, 2016) – Enova International (NYSE: ENVA) today announced that Steve Cunningham is joining the leading financial technology company as Chief Financial Officer. A veteran financial services executive, Cunningham joins Enova from Discover Financial Services, where he most recently served as Executive Vice President and Chief Risk Officer for Discover’s $8.7 billion direct banking and payment services business. Cunningham brings with him an extensive background in corporate finance, treasury, financial planning and analysis, tax, investor relations, capital markets and risk management, along with a shared vision for providing direct lending and financing solutions for consumers and small businesses. “It is great to have Steve joining Enova at this exciting time as we focus our efforts on growth in our key new initiatives and continue to deliver great results in our proven businesses,” said David Fisher, Enova’s Chief Executive Officer. “Steve’s experience will be essential as we continue to grow.” “I was attracted to Enova’s entrepreneurial culture,” said Cunningham, “and I am impressed by Enova’s strategy and the clear vision to serve customers and close the world’s credit gap. This is a talented, results-oriented company, and I’m thrilled to be joining the team.” Cunningham, whose role is effective immediately, will report to Enova CEO David Fisher and will lead all of the company’s financial operations. He will succeed Rob Clifton, who has served as Enova’s CFO since its spin-off from Cash America. Clifton will remain at Enova as Chief Accounting Officer, where his deep knowledge and experience in consumer lending operations will be vital as Enova grows its product and service offerings.
